Case 3:18-mj-00285-C.]K Document 2 Filed 12/20/18 Page 1 of 8

W tile lb laid §§ ij>l`("

AFFIDAVIT
Your affiant, Adam K. Zeithammel, being duly sworn, deposes and states the following:

l. l am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearrns and
Explosives (ATF), assigned to the Pensacola Field Office, and have served inn that capacity since
l\/lay 2015. l am a graduate of the _Federal liaw Enforcement Training Center and the ATF Naticnal
Acaderny and, as a result of this training and experience as an ATF Special Agent, am familiar
With federal criminal laws pertaining to firearms and controlled substances

2. l have participated in investigations of individuals who have violated state and
federal laws, particularly those found in Titles 18 and'Zl of the United States Code. l have
participated in the execution of search warrants wherein firearms, ammunition, large amounts of
narcotics, currency, tools, paraphernalia, and records of firearms and narcotics trafficking have
been recovered l have conducted and participated in the arrests of firearms and narcotics law
violators l have had conversations with other experienced agents regarding firearms and narcotics
traf§cking activities and the many different enforcement methods used to combat firearms and
narcotics trafficking

3. This affidavit is made in Support of an application for a search warrant for two
cellular telephones seized from Jerome LEE (alca Jermore LEE) on or about December ll, 2018,
following his arrest by ATF Special Agents in Crestview, Florida. Tliese devices are described as:

(a) Motorola phone, model XT1765, IMEI: 354135091104873; and

(b) LG phone, model LM-XZIUMA, IMEI: 356233096508038.

These items are more fully described in Attachment A. This affidavit is made in support of seeking

authorization to search the above~described cellular telephones for those items identi§ed in

Case 3:18-mj-OO285-C.]K Document 2 Filed 12/20/18 Page 2 of 8

Attachrnent B,. which constitute evidence of criminal activity.` This warrant is sought in connection
with an ATF investigation into the offenses of possession of a firearm by a convicted felon in
violation of Title l'8, United States Code, Section 922(g)(l); possession with the intent to distribute
a controlled substance in violation of Title 21, United States Code, Section 84l(a)(l); and
possession of a firearm in furtherance of a drug trafficking crime in violation of Title 18, United
States Code, Section 924(c)(l)(A). The following is based on my own investigation or was
provided to me by other law enforcement officers._ Since this affidavit is for a limited purpose, l
have not included every fact known about this investigation, but rather, only those facts necessary
to establish probable cause for the requested search warrant.
INVES'I`IGA’I`ION

4. ' l am conducting an investigation of Jerorne LEE alia Jermore LEE (LEE) and his
alleged involvement in the possession of firearms and narcotics during a period beginning on or
about Qctober 18, 2017, and ending on or about December l l, 2018 in Okaloosa County, Florida,
which is in the Northern District of Florida.

5. l Prior to October 2017, LEE was convicted by the State of F lorida of multiple felony
offensesi including: Possession of a Controlled Substance; Fleeing or Attempting to Elude a Law
Enforcement_ Off`rcer; Failure to Appear; 'l`rafficking in Cocaine; Selling, Manufacturing,
Delivering, or Possessing with lntent to Sell, Manufacture, or Deliver, a Controlled Substance;_and
Driving While License Suspended, Revoked, Canceled, or Disqualified.

6. The Ofl`ice ofExecutive Clemency of the State of Florida provided me with a letter
with a Gold Seal Certificate dated Novernber l3, 2017. The letter states that, as to those felony
convictions, there is no record of LEE’s restoration of civil rights, specific authority to possess

firearms, or pardon of any kind. Moreover, currently there is no pending clemency application

Case 3:18-mj-OO285-C.]K Document 2 Filed 12/20/18 Page 3 of 8

7. During October 2017, an ATF confidential informant (CI) had multiple recorded
telephone conversations with LEE, who was utilizing phone number (850) 240-3 448, In particular,
on October 17, 20l7, the CI had a recorded telephone conversation with LEE, during which LEE
discussed potentially selling the CI a shotgun On or about October lS, 20l7, the CI introduced
an ATF undercover agent (UC) to LEE during a controlled undercover operation in Fort Walton
Beach, Floridai During this operation, LEE provided a i\/lossberg Maverick 12 gauge shotgun to
the UC in exchange for approximately 3250.00 in ATF buy money.

8. On or about November l, 2017, the UC met With LEE during a controlled
undercover operation in Fort Walton Beach to purchase a firearm and a quantity of
methamphetamine During this operation, the UC picked LEE up in an undercover vehicle at an
address in Fort Walton Beach, then, at LEE’s direction, drove to'another address in Fort Walton
Beach where LEE exited the vehicle and retrieved a box that contained a loaded Harrington &
Richardson ,22 caliber revolver. LEE returned to the vehicle With the firearm, then directed the
UC to drive to a trailer park in Fort Walton Beach. While parked outside a mobile home, LEE
placed an outgoing call on his cellular telephone to an unknown individual to advise that he was
going to come inside. LEE entered the mobile home, then returned to the undercover vehicle and
provided the previously~mentioned revolver and approximately one-half ounce of
methamphetamine to the UC in exchange for approximately $500.00 in ATF buy money ($150.00
forthe firearm and $350.00 for the methamphetamine).

9. ' On or about November 7, 2017, the UC met with LEE during a controlled
undercover operation in Okaloosa County to purchase a quantity of methamphetamine The UC
had previously coordinated this transaction with LEE at phone number (850) 240-3448. During

the operation, the UC_ picked LEE up in an undercover vehicle at an address in Fort Walton Beach,

 

Case 3:18-mj-OO285-C.]K Document 2 Filed 12/20/18 Page 4 of 8

d

and LEE directed the UC to drive to Crestview. Once in Crestview,` LEE directed the UC to park
in a parking lot where the UC provided LEE approximately $l,300.00 in ATF buy money as
payment for two ounces of methamphetamine LEE provided the UC with approximately l.5
ounces of methamphetamine, then directed him/her to drive to a nearby address where LEE exited 7
the vehicle and met with several individuals LEE returned to the vehicle and the UC drove LEE
back to For't Walton Beach. Prior to exiting the vehicle, the UC observed LEE remove a plastic
bag from his pocket that contained approximately three to fourl ounces of methamphetamine; LEE
portioned the additional approximate one~half ounce of methamphetamine that was owed and
provided it to the UC.

l 10. `On or about November ’27, 2018, -a federal grand jury in the Northem District of
Florida returned an indictment in case number 3:18crl lS/MCR, charging LEE with two counts of
possession of a firearm by a convicted felon in violation of Title lS,_United States Code, Section
922(g)( l), two counts of possession With intent to distribute methamphetamine in violation of Title
21, United States Code, Section 84l(a)(l), and one count of possession of a firearm in furtherance

of a drug trafficking crime in violation of Title 18, United States Code, Section 924(0)(1)(A).

ll. On or about December 10, 2018, the UC contacted LEE at phone number (850)
240~3448 via text message, that is, via the same telephone number through which LEE had
communicated previously with the CI and the UC. The UC informed LEE that he wished to
purchase four or six ounces of methamphetamine LEE responded, “Kool u might have to meet
ime in CRESTVIEW.” LEE texted the UC that he Was going to call him from his`other phone.
LEE then called the UC from phone number (850) 737-740l, and made the following statements

including, but not limited to:

Case 3:18-mj-OO285-C.]K Document 2 Filed 12/20/18 Page 5 of 8

l (a) When the UC inquired about the price per ounce of methamphetamine, LEE stated, '

“We still at the same man, still at an even four”
(b) The UC offered $350 per ounce, and LEE replied, “‘We can do 375 br"uh. This shit
done went up bruh.” l
(c) LEE stated, “Work with me, l’m still the same guy.”
(d) LEE'later stated, “flell yeah, you already know bruh. l’m the same guy bruh. We
ain’t lose no beat and we ain’t lost no sleep. . .this shit the same shit going on man.
That what’s going on, same shit.”
l2. On or about December ll,_2018, at 38 Regent Road, Crestview, Florida, ATF
agents from the Pensacola Field Office arrested Ll€".E on the above~mentioned federal indictment
A search incident to arrest of-LEE revealed he had, among other things, the following items on-his
pei'son:
(a) Motorola phono, model X'I`1765, IMEI: 354135091104873; and
(b) - LG phone, model LM-)QI()MA, IN[EI: 3562330_96508038.
l noted that, on the previous day, the UC communicated with LEE at two telephone numbers, to
arrange a potential narcotics transaction for multiple ounces of methamphetamine, and that LEE
possessed two cellular telephones during his arrest
l3. During my career in law enforcement, l have participated in investigations
involving narcotics trafficking activitiesl These investigations have resulted in seizures of
controlled substances, sums of cash, and other property. ln the investigations l which l have
participated, the seized assets represented the proceeds of narcotics trafficking activities l\/ly
investigations have provided me with the opportunity to work with and share information with

other experienced agents and officers who investigate narcotics trafficking y

Case 3:18-mj-OO285-C.]K Document 2 Filed 12/20/18 Page 6 of 8

14. l

During the course of my law enforcement career, l have written, executed, and

assisted in federal and state search warrants seeking narcotics, dangerous drugs, records of illegal

narcotics trafficking, and proceeds related to illegal narcotics trafficking

15.

l\/ly training and participation in investigations of narcotics traffickers and others

involved in illegal businesses and activities have given me the knowledge to recognize methods

used by narcotics traffickers and money launderers to conceal their assets, income, and activities

from law enforcement and other third parties. Based on my training and experience, l know the

following:

(a)

(b)

(C)

co `

Narcotics traffickers often utilize cellular telephones to facilitate communications
with co»cons`pirators and/or store telephone numbers/addresses of associates ;
Narcotics traffickers often utilize multiple cellular telephones in an effort to
compartmentalize their narcotics trafficking business Multiple cellular telephones
are often utilized in an effort to maintain anonymity and independent contact
between Sources of supply and a range of customers;

Narcotics traffickers commonly maintain records, receipts, notes, ledgers, and other
items relating to the transportation, ordering,- sale, and distribution of controlled
substances, which are usually maintained where the traffickers have ready access
to them and which are often stored on digital media, including a cellular telephone;
Narcotics traffickers commonly maintain addresses or telephone numbers in
devices which list names, addr'esses, and/or telephone numbers of their associates
in the trafficking organization; such records are normally maintained within

places/things under their control, including a cellular telephone;

Case 3:18-mj-OO285-C.]K Document2 Filed12/20/18 Page 7-0f8

(e) Nar'cotics traffickers commonly take or cause to be taken photographs of
themselves, their associates, their property, and the illegal narcotics they distribute,
and often maintain these photographs within places/things under their control,
including a cellular telephone;

(f_) Narcotics traffickers commonly use cellular telephones to communicate with their -
criminal associates, and those cellular telephones are commonly carried with them
or kept at locations under their custody and control, such as at their residences and
vehicles, and contain names, numbers, and other information stored in cellular
telephones; and

(g) Narcotics traffickers commonly are involved in money laundering and retain
records of their transactions within places/things under their control. Records of
this kind are also often stored on digital media, including on a cellular telephone

16. Through training and experience as an ATF Special Agent, l know that individuals

_ who own firearms also use electronic devices, such as cellular telephones and computers, to take

photographs of firearms, conduct internet searches related to firearms, and communicate through

text messages e-mail, and social media with others regarding their possession of firearms, and to
coordinate the transfer of firearms
M
l7. Based upon all of the information outlined in this affidavit, I respectfully submit
that LEE is involved in the following offenses against the United States: possession of a firearm
by a convicted felon in violation of Title 18, United States Code, Section 922(g)(l); possession
with intent to distribute methamphetamine in violation of Title 21, United States Code, Section

84l(a)(l); and possession of a firearm in furtherance of a drug trafficking crime in violation of

Case 3:18-mj-00285-C.]K DoCument 2 Filed 12/20/18 Page 8 of 8

` \

Title 18, United States Code, Section 924(0)(1)(A). l also submit there is probable cause to believe
that, within the subject cellular telephones described in Attachment A, there is stored evidence of

these crimes, as described in Attachrnent B.

¢L f %~A
Adam K. summer t

Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

ita

 

Subscribed and sworn to before me this

Honorable Charles J Kahn Jr(
United States l\/[agistrate Judge

day of December, 2018.

   
         

